Mrs. Kathryn Mitchell                                Opinion No. M- 926
Executive Secretary
Texas State Board of Landscape                       Re:   Applicability of House Bill
    Architects                                             76, Acts 62nd Leg., R. S.,
Box 12292, Capitol Station                                 1971, Professional  Services
Austin, Texas 78711                                        Procurement Act to Landscape
                                                           Architects licensed under Article
                                                           249c, V. C. S.

Dear Mrs.      Mitchell:

    You have requested     our answer to the question which we rephrase,
as follows:

           ‘Eoes the definition of ‘professional services’ in House
           Bill 76, Acts 62nd Leg., R. S., 1971* apply to landscape
           architects  licensed by the Board of Landscape Architects
           pursuant to Article 249c, V. C. S. ?”

    The definition referred to is a portion of Section 2 of the new legislation
(hereinafter referred to as the Act) which reads as follows:

           ‘Sec. 2. For purposes of this Act the term ‘professional
           services’ shall mean those within the scope of the practice
           of accounting, architecture,  optometry, medicine or pro-
           fessional engineering as defined by the laws of the State of
           Texas or those performed by any licensed architect,    optom-
           etrist,   physician, surgeon, certified public accountant
           or professional engineer in connection with his professional
           employment or practice. ” (Emphasis added. )

Further,     Section 3 reads,   in part,   as follows:

           “Sec. 3. No state agency, political subdivision, county,
           municipality, district, authority or publicly-owned utility

* Codified by Vernon as Art, 664-4, V. C. S.,            shown at p. 72, Vernon’s
Session Laws, 62nd Leg., R. S., 1971.
                                            -4518-
Hon. Kathryn Mitchell,    page 2           (M-926)




       of the State of Texas shall make any contract for, or engage
       the professional   services of, any licensed physician, optom-
       etrist,    surgeon, architect,  certified public accountant or
       registered engineer, or any group or association      thereof,
       selected on the basis of competitive bids submitted for such
       contract or for such services to be performed,      ...”
       (Emphasis added, )

   Your question resolves itself into a determination of whether the Act
exempts landscape architects from the State’s competitive bidding require-
ments along with the other named professions.     Our answer is that landscape
architects are not included in the Act.

     Initially, it should be noted that architecture     and landscape architecture
are not synonymous.         The architect profession is administered by the Board
of Architectural    Examiners in accordance with Article 249a, V. C. S. The
Texas State Board of Landscape Architects is a separate administrative
body regulating landscape architecture,        established by Article 249c, V. C. S.
Entry requirements       of the professions as required by the statutes are quite
different.     The definition of landscape architecture     in Article 249c, Section
l(b) provides in part as follows:

        “Such services  [of a landscape architect]  shall not include
        any services or function within the definition of the practice
        of Engineering,  Public Surveying, or Architecture     as de-
        fined by the laws of this State. ”

Therefore,   the use of the word “architect”     in the Act does not include land-
scape architects  within its meaning.

     Examination of the Act reveals a legislative intent to confine the Act’s
operation to named professions,    i. e., accounting architecture,   optometry,
medicine and professional engineering.       The Act is silent on the inclusion
of other professions  under a broad or generic listing.     That portion of
Section 3 listing the professions covered by the Act, followed by the state-
ment “or any group or association     thereof”, is related to the grouping of
members of the named professions.

     It is fundamental that there is no room for judicial construction when the
statute and its meaning are clear and unambiguous.        Fox v. Burgess, 157 Tex.
292, 302 S.W.2d 405 (1957).    As stated in 53 Tex. Jur. 2d 175, Statutes, Sec.
123:
                                        -4519-
Hon. Katbryn Mitchell,    page 3         (M-926)




        “In other words, a court is not authorized to indulge in
        conjecture as to the intention of the legislature, or to look
        to the consequences of a particular construction,   unless
        the meaning of the statute is doubtful. ”

    The above holding is appropriate here, since the Act is not subject to
more than one interpretation.    Had the Legislature  intended to cover other
professions  in the Act, it could have so provided.   Its failure to do so pre-
vents the inclusion of landscape architects  in the Act.

                                   SUMMARY

        The Professional   Services Procurement Act, House Bill 76,
        Acts 62nd Leg., R. S., 1971, is not applicable to landscape
        architects licensed by the Board of Lydscape    Architects
        pursuant to Article 249c, V. C. S. ,..,,~,.
                                           ,,i
                                       V&y truly yours,




                                                     era1 of Texas

Prepared    by Thomas F. Sedberry
Assistant   Attorney General

APPROVED

OPINION COMMITTEE

Kerns Taylor, Chairman
Bill Allen, Co-Chairman

Ed Esquivel
Ken Nordquist
Dick Chote
Dunklin Sullivan

MEADE F. GRIFFIN
Staff Legal Assistant

NOLA WHITE
First Assistant
                                      -4520-